Citation Nr: 1416367	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  09-42 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran had active service from October 1960 to March 1964 with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

The July 2009 rating decision also denied service connection for bilateral hearing loss.  In December 2009, the Veteran entered a notice of disagreement with such denial and the RO issued a statement of the case later in December 2009.   However, the RO did not receive a substantive appeal regarding such issue until January 2011.  In this regard, a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction (AOJ) mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b)(1) (2013).  Therefore, in this case, the Veteran's substantive appeal must be been filed by February 27, 2010 (60 days after the mailing of the statement of the case on December 29, 2009).  In a February 2011 letter, the RO informed the Veteran that his substantive appeal regarding such issue was not timely.  The Veteran has not submitted a notice of disagreement with such determination.  Therefore, the issue of entitlement to service connection for bilateral hearing loss is not properly before the Board.

The Board observes that, in February 2011, the Veteran's Congressman submitted an inquiry and attached evidence provided by the Veteran.  However, such evidence is duplicative of that previously considered by the AOJ.  

The Board also notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of the Veteran's representative's April 2014 Written Brief Presentation, they are duplicative of the evidence in the paper claims file.  Further, the Veteran's VBMS file does not contain any documents at this time.


FINDING OF FACT

Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2009 letter, sent prior to the initial unfavorable decision issued in July 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  This letter also informed the Veteran of what type of information and evidence was needed to establish disability ratings and effective dates in accordance with Dingess/Hartman, supra.  Accordingly, VA has satisfied its duty to notify under the VCAA.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records and post-service reports of private treatment.  In this regard, the Veteran indicated on his February 2009 claim that he receives treatment from R.E., M.D. of Summit Medical Group.  In a March 2009 letter, the RO requested that the Veteran complete and return the VA Form 21-4142, Authorization and Consent to Release Information.  He did not respond to the request.  The duty to assist in the development and adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Indeed, the Veteran stated in a June 2009 VCAA notice response that he had enclosed all remaining evidence to support his claim, and that there was no additional evidence to submit.

Additionally, the Veteran was afforded a VA examination with opinion in June 2009.  The Board finds the June 2009 VA examination report and etiological opinion adequate to decide the issue.  The opinion considered the full record, to include the Veteran's service treatment records, lay statements, and current medical condition.  The VA examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided an opinion supported by a complete rationale, relying on, and citing to, the records reviewed.  Moreover, the expert offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Analysis

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Inasmuch as tinnitus is not recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, there is no dispute that the Veteran has tinnitus.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Veteran has described having ringing in his ears, which he is competent to do.  In Charles v. Principi, 16 Vet. App. 370, 374-375   (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Additionally, the record contains medical diagnoses of tinnitus.  

Furthermore, while the Veteran's service treatment records, to include January 1964 and February 1969 discharge examinations, are silent with regard to any complaints of tinnitus, his lay statements, substantially corroborated by his service personnel records, establish noise exposure coincident with his duties as a Morse Code Operator during service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (holding that a lay witness is competent to testify to the occurrence of an in-service injury or incident where the issue is factual in nature); see also Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc." (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006))); Pond v. West, 12 Vet. App. 341, 345-47 (1999); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

Therefore, resolution of this claim turns on whether the Veteran's tinnitus is related or attributable to his in-service noise exposure.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."); see also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

On his February 2009 claim, the Veteran reported that "ringing in his ears" started in March 1988.  He alleged that he attended intercept operator school and thereafter served in such position for 18 months.  He alleges that, due to the nature of the duties, damage was done to his hearing, and, in March 1988, he started having more problems and the ringing in his ear became a 24-hour problem.  Additional statements received during the appeal continued to advance his claim that his tinnitus is related to his in-service noise exposure coincident with his service as a Morse Code Operator.

On a May 2009 private report, L.L.B., M.D., of Greater Knoxville Ear Nose and Throat (ENT), stated that the Veteran had significant noise exposure including jet planes for 7 years, and now he suffers from significant noise-induced sensorineural hearing loss with bilateral incapacitating tinnitus.

On June 2009 VA examination, the Veteran reported that his in-service noise exposure was from September 1960 to August 1962.  He indicated that he had noise exposure as a Morse Intercept Operator from September 1960 to August 1962.  He also indicated that his office was approximately 60-80 yards from the flight line.  The Veteran denied significant post-service occupational or recreational noise exposure.  He reported bilateral tinnitus and that such had been present for 15 or more years (i.e., at least from 1994).  The Veteran further indicated that it was previously intermittent but it had become more constant in the last 3 to 4 years.  Physical examination revealed bilateral hearing loss and tinnitus.  

Following a review of the record, to include the Veteran's service treatment records, lay statements, and current medical condition, and considering all relevant evidence, including the statements of the Veteran, the examiner opined that the Veteran's hearing loss and tinnitus was less likely as not caused by or a result of in-service noise exposure.  In support of such opinion, she reported the results of the Veteran's hearing loss tests during service and noted that an examination conducted in February 1969 (a separation examination conducted at the completion of the Veteran's National Guard service) showed hearing well within normal limits across the frequency range 5 years after separation from service.  The examiner further noted that such showed that the hearing is generally consistent with that shown in 1964 (at the time of the Veteran's separation from service) with the exception of improvements at 6000 Hertz.  Based on such, the examiner determined that the Veteran's hearing loss is less likely than not related to his in-service noise exposure and, because of the significant association between tinnitus and hearing loss, tinnitus is less likely than not to be related to in-service noise exposure. 

As the June 2009 VA examiner provided an opinion supported by a complete rationale, relying on, and citing to, the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to such opinion.  See Nieves-Rodriguez, supra; Stefl, supra. 

Moreover, while Dr. B. stated that the Veteran had significant noise exposure including jet planes for 7 years, and now he suffers from significant noise-induced sensorineural hearing loss with bilateral incapacitating tinnitus in a May 2009 statement, she did not specifically offer an etiological opinion.  Furthermore, to the extent that one may be implied, the Board accords such opinion no probative weight as Dr. B. did not offer a rationale for her opinion.  Id. 

The Board notes that the Veteran has also generally contended on his own behalf that his tinnitus is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's tinnitus and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Here, while the Veteran is competent to describe his exposure to noise during service, the onset of tinnitus, and the current manifestations of tinnitus, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of tinnitus requires the knowledge of the internal auditory process and the impact excessive noise or acoustic trauma has on such process.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  Furthermore, the Veteran himself has placed the onset of tinnitus at March 1988 at the earliest and has not alleged a continuity of symptomatology since service. 

Based on the foregoing, the Board finds that tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include the Veteran's in-service noise exposure, and therefore, service connection is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for tinnitus.  As such, that doctrine is not applicable in the instant appeals, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for tinnitus is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


